875 F.2d 861
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Torris BENSON, Petitioner-Appellant,v.Gary LIVESAY, Respondent-Appellee.
No. 88-6137.
United States Court of Appeals, Sixth Circuit.
May 18, 1989.

1
Before MERRITT and KRUPANSKY, Circuit Judges, and DOUGLAS W. HILLMAN, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Torris Benson appeals the dismissal of his petition for writ of habeas corpus filed under 28 U.S.C. Sec. 2254 in which he sought to attack his robbery, aggravated assault, and habitual offender convictions.  Benson alleged that his convictions resulted from an illegal search and seizure and an illegal prejudicial pretrial identification.  The district court concluded that Benson's fourth amendment search and seizure claim is not cognizable under Sec. 2254, and that the pretrial photographic lineup, while suggestive, did not deprive Benson of a fundamentally fair trial.  Thus, the district court denied the petition.


4
Upon consideration, we conclude that the district court properly denied the petition.  First, Benson's fourth amendment claim was considered and rejected by the Tennessee Court of Criminal Appeals on direct appeal and is therefore not cognizable under Sec. 2254.   See Stone v. Powell, 428 U.S. 465 (1976);  Gilbert v. Parke, 763 F.2d 821, 823 (6th Cir.1985).  Also, the merits of Benson's pretrial identification claim were not addressed in Benson's brief on appeal;  this issue therefore has been abandoned and is not reviewable on appeal.   See McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986);  see also Wright v. Holbrook, 794 F.2d 1152, 1156 (6th Cir.1986).


5
Therefore, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Douglas W. Hillman, Chief U.S. District Judge for the Western District of Michigan, sitting by designation